Herbert, J.,
conctirring. In concurring in the foregoing decision, I wish to make it clear that, in my view, the rule set forth in paragraph two of the syllabus in the case of Morrow v. Hume, supra, has been accepted and followed as the controlling law in this state since 1936 in spite of the rule stated in Landrum v. Middaugh, supra.
Of course, it is the function of the legislative rather than the judicial branch of government to declare policy, and the fact that there has been no legislative action on this point since the Morrow v. Hume decision and the further fact that a different rule can be enacted whenever -the Legislature is in session persuade me to a reaffirmation of the rule as set forth in Morrow v. Hume and a clarification with respect to the case of . Landrum v. Middaugh. I consider this decision essential in view of the recent decision in Ellis v. Garwood, supra.